Appellee sought to recover in the county court of McLennan county a judgment for damages against appellant for running an automobile over and injuring him, and against Langdon E. Luedde and Charles A. Wethered because Luedde sold the automobile to Wethered and he sold it to Stanfield without having the register number changed and transferred, as provided by law. The cause was submitted to a jury on special issues, and on the responses thereto judgment was rendered that appellee recover of appellant the sum of $535. Luedde and Wethered were dismissed from the case by appellee.
The transcript herein was filed in the Court of Civil Appeals for the Third District, on June 7, 1920, and no brief has been filed by counsel for appellant. There are no errors apparent of record, and had sufficient interest been taken by appellee to have requested it, the judgment would have been affirmed with damages.
The judgment is affirmed.